Citation Nr: 1112811	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-32 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether a timely Substantive Appeal was filed with regard to a January 2007 RO decision that did not assign a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial evaluation higher than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Robert Howell, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to January 1973.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that the Veteran          had not submitted a timely Substantive Appeal regarding the January 2007 RO decision that did not assign a rating in excess of 30 percent for PTSD.  

Originally the Veteran (through his designated private attorney) filed a timely Notice of Disagreement (NOD) with a January 2007 RO rating decision granting service connection and a 30 percent rating for PTSD, contesting the initial assigned disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Thereafter, on the basis of new evidence, a December 2007 rating decision increased to 50 percent the evaluation for PTSD as of the November 16, 2006 effective date of service connection.  A Statement of the Case (SOC) was also issued in December 2007.  As the 50 percent rating was assigned back to the effective date of service connection, the matter now being contested concerns the timeliness of the Substantive Appeal regarding a claim for an initial evaluation higher than 50 percent for PTSD.   
 
As discussed below, the Board will find in this case that the Substantive Appeal, received in December 2008, was untimely to perfect an appeal of the January 2007 RO decision.  However, this issue does not comprise the full extent of the appeal. While the December 2008 VA Form 9 does not constitute a timely Substantive Appeal to the January 2007 decision, it could function aptly as a Notice of Disagreement with the December 2007 RO decision that increased the Veteran's disability rating for PTSD to 50 percent.  Under applicable VA law, this new appeal for a higher initial rating must be remanded to the RO for issuance of a Statement of the Case (SOC). 

Thus, the issue of the appeal from the December 2007 RO decision assigning a 50 percent rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Regional Office.


FINDINGS OF FACT

1. A January 2007 RO rating decision granted service connection for PTSD with a 30 percent evaluation, effective November 16, 2006. By cover letter dated       January 23, 2007, the Veteran was notified of that decision.

2. Following the filing of a September 2007 Notice of Disagreement with the assigned initial disability rating, the RO issued on December 17, 2007 a Statement of the Case regarding this matter.

3. The Veteran's attorney did not complete and return a VA Form 9 until December 3, 2008.


CONCLUSION OF LAW

The criteria have not been met for the receipt of a timely Substantive Appeal as to the January 2007 RO decision. See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.301, 20.302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

The VCAA has been held not to apply in all instances, including where the case may be resolved based entirely upon relevant law, and not the underlying factual circumstances. Such is the case here, in that the disposition of the issue before         the Board is governed completely by the provisions delimiting the time period           in which to file a timely Substantive Appeal. Therefore, the VCAA and its attendant duties to notify and assist are inapplicable. See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

An appeal to the Board consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal (a VA Form 9 or an equivalent statement). See 38 U.S.C.A. § 7105(a)  (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200-20.202 (2010). 

An NOD and/or a Substantive Appeal may be filed by a claimant personally,             or by his or her representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such documentation. 
38 C.F.R. § 20.301(a). To be considered as timely received, the Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction (in this instance, the RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. See 38 U.S.C.A. § 7105(d)(3);           38 C.F.R. § 20.302(b). Where the remainder of the one-year period from date of notification of the decision at issue has elapsed, an extension of the 60-day period for filing a Substantive Appeal may be granted in accordance with a timely filed request for extension of time. See 38 C.F.R. §§ 20.302(b), 20.303.

A Substantive Appeal can be provided through a properly completed VA Form 9,  or correspondence containing the requisite information, and also should set forth specific arguments relating to errors of fact or law made by the agency of original jurisdiction reaching the determination being appealed. See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202. 

Here, the essential case facts are in no material dispute. 

The RO by rating decision in January 2007 granted service connection for PTSD with a 30 percent evaluation, effective November 16, 2006. Through accompanying correspondence dated January 23, 2007, the Veteran was informed of that decision.

The Veteran then obtained representation from a private attorney, who on                the Veteran's behalf filed a September 2007 Notice of Disagreement with the initial assigned 30 percent disability evaluation for PTSD. 

In December 2007, the RO issued another rating decision increasing from 30 to 50 percent the evaluation for PTSD, from the November 16, 2006 effective date that service connection was awarded. Notification of the decision was provided by cover letter dated December 13, 2007.

Nearly contemporaneous with that rating decision, the RO issued on December 17, 2007 a Statement of the Case denying an initial rating for PTSD in excess of           50 percent. The cover letter to that SOC properly informed the Veteran that he had up until within 60 days of receipt of the SOC, or within the remainder (if any) of the one-year period from the date of the letter notifying him of the rating decision being appealed.

Thereafter, the Veteran's attorney completed and returned a VA Form 9 (Substantive Appeal to the Board) which was received at the RO on December 3, 2008. 

Applying the pertinent law to the circumstances of this case, it is readily apparent that the Veteran's attorney filed the Veteran's Substantive Appeal well outside the ambit of what would be considered timely. VA law permitted that the Veteran had either from one-year from the January 23, 2007 notification of the rating decision on appeal, or 60 days from the December 17, 2007 issuance of the Statement of the Case, whichever was later, in which to file his Substantive Appeal. See 38 C.F.R.        § 20.302. Thus, applicable law and regulations gave the Veteran until February 18, 2008 (60 business days from issuance of the SOC), and no later, within which to perfect his appeal to the Board through filing a timely Substantive Appeal.          There is no question that neither he nor his attorney did so. Nor is there any contention that the VA Form 9 was initially timely filed, but was delayed or lost due to a mailing error or other administrative error. As such, a timely Substantive Appeal regarding the issue of a higher initial evaluation for PTSD was not received in this case.  

The Board recognizes that the Veteran's attorney has set forth the argument that some relief should be afforded to the Veteran, contending that the December 2008 filed VA Form 9 in fact operated as a valid and timely Notice of Disagreement with the December 2007 rating decision to increase to 50 percent the evaluation for PTSD (since filed less than one-year after notification therefrom). Under this line of reasoning, the Veteran's attorney maintains, the earlier existing timeframes within which to file a Substantive Appeal became moot. Indeed, so did the December 2007 SOC itself. Under this argument, all that mattered to preserve the timeliness of the appeal was that the December 2008 VA Form 9 comprised a NOD with the intercurrent December 2007 rating decision granting 50 percent for PTSD, apropos of the original January 2007 rating decision on appeal.

On review of this argument, the Board initially agrees with the premise that the December 3, 2008 VA Form 9 was a timely NOD to the December 2007 rating decision of which the Veteran received notification on December 13, 2007, having been properly filed within one year to comprise a timely NOD. Significantly, that is the basis for which, in the remand section below, the Board is directing issuance of a new SOC. So the Veteran will have another chance to pursue his claim before the Board. For now, however, the argument raised has little avail as to the matter of whether a timely Substantive Appeal was received for the Veteran's original increased rating claim. A timely Substantive Appeal is a necessary condition to complete an appeal of any given issue. The fact remains that in the absence of a Substantive Appeal received before February 18, 2008, an appeal still has not yet been perfected to the Board. 

Accordingly, the Board concludes that a timely Substantive Appeal of the January 2007 RO decision was not received pertaining to the Veteran's claim for increased initial rating for PTSD.  The appeal on this matter is therefore denied. Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A timely Substantive Appeal was not received from the January 2007 RO decision pertaining to the evaluation assigned for the Veteran's PTSD.


REMAND

During pendency of the appeal, a December 2007 RO rating decision increased from 30 to 50 percent the initial evaluation for PTSD. The Veteran was notified of this by correspondence dated December 13, 2007. Thereafter, on December 3, 2008, the Veteran's attorney filed a VA Form 9 (Substantive Appeal to the Board). While there was no express designation upon the VA Form 9 that it constituted a Notice of Disagreement with the December 2007 RO rating decision, the Veteran's attorney now maintains that it should be accepted for that same purpose. As the statement on the VA Form 9 expressed disagreement with the 50 percent rating assigned in the December 2007 rating action, the Board essentially agrees. It is not without significance that the original notification letter accompanying the December 2007 rating decision duly informed the Veteran that he had within one year to file a Notice of Disagreement with that determination. Moreover, there is a relatively broad standard as to what constitutes a Notice of Disagreement under VA law. See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002)) (finding that a statement constitutes an NOD merely requires finding "terms that can be reasonably construed as a desire for appellate review.")

Consequently, the Board accepts the Veteran's December 2008 VA Form 9 as a timely Notice of Disagreement with the December 2007 rating decision increasing compensation benefits for PTSD from 30 to 50 percent. It follows that as the next procedural step in completing an appeal, the RO should issue a new Statement of Case to the Veteran and his attorney regarding his increased rating claim. A remand is required for this purpose. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the claim is REMANDED to the Regional Office for the following action:

The RO shall issue a Statement of the Case addressing the issue of entitlement to an initial evaluation higher than  50 percent for PTSD. Only if the Veteran and/or his attorney submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


